Title: To James Madison from William Irving, 23 January 1815
From: Irving, William
To: Madison, James


        
          Sir,
          Washington 23d. Jany. 1815.
        
        At the suggestion of Commodore Decatur, I would presume on the liberty of naming to you James K Paulding Esqr. of new York; as a person suitable to fill the office of Secretary to the navy board, now contemplated by a law which has passed the house of Representatives.
        Mr. Paulding is a gentleman of high honour and of most amiable disposition. His talents are known to the government perhaps; as he was one of the writers of “Salmagundi,” and the author of “John Bull and Brother Jonathan,” “the last Lay of the Scottish fiddle,” and of “The United States and England, being a reply to the criticisms on Inchiquin’s letters”: all patriotric productions, and intended to excite attachments to our country, and our republican institutions.
        Mr. P’s pen has not been idle, in the same cause, in other productions: many of which have been published in “the National Advocate,” a paper that has received additional value from his writings. These writings are spontaneous effusions; originating in a heart warmly devoted to his country. Like most literary men, he has been solicitous only for leisure. Entirely destitute of all sordid feelings, he has contentedly trudged on eighteen years as chief clerk in the loan office of new York, subsisting on the common salary allowed by law, assisted by the occasional profits arising from his literary labours. The office of Loan officer has been a sinecure to the occupant, as Mr. P. has fulfilled all the duties.
        He possesses that independence of spirit, that ever accompanies men of lofty minds, however humble their situation, which renders it impossible for them to solicit favours. His friends and intimates have long regretted his circumscribed situation, and have wished that it might be rendered more eligible; but, as he never has intimated a wish of the kind to any person himself, none have felt authorized to solicit for him. As his name has been intimated to me, from so respectable a quarter, I have thought proper to transmit it to you, Sir; suggesting, at the same time, the query, whether it may not be advantageous, in times like the present, to call near the government, a person so capable of aiding, by his talents, the cause in which we are engaged; and so well disposed to vindicate the administration from the foul aspersions of its enemies?
        I have only to add, Sir, that this application is without his knowledge. I have the honour to be with the most profound respect Sir Your mo. ob. Servt.
        
          Wm. Irving
        
      